Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


s 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 6-9, and 17-18 of U.S. Patent No. 10593345.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-3 of the instant application merely broadens the scope of the claim 1, 6-9, and 17-18 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Below is an illustration of claim 1 from the instant application and the patent is shown.
Instant Application
U.S. Patent No. 10593345
1. Audio decoder for decoding an encoded audio signal comprising an encoded core audio signal and parametric data, the audio decoder comprising: a core decoder configured for decoding the encoded core audio signal to acquire a decoded core audio signal; a frequency regenerator configured for regenerating spectral portions not comprised in the decoded core audio signal to acquire a preliminary regenerated signal using parameters for a preliminary regeneration, and an analyzer configured for analyzing the preliminary regenerated signal to detect artifact-creating signal portions, wherein the frequency regenerator further comprises a manipulator configured for performing a further regeneration with parameters being different from the parameters for the preliminary regeneration in order to acquire a regenerated audio signal in which the artifact-creating signal portions are reduced or eliminated, wherein the regenerated audio signal and the decoded core audio signal represent a decoded audio signal, and wherein one of more of the analyzer, the core decoder, and the frequency regenerator is implemented, at least in part, by one of more hardware elements of the audio decoder.
1. Audio decoder for decoding an encoded audio signal comprising an encoded core audio signal and parametric data, comprising: a core decoder configured for decoding the encoded core audio signal to acquire a decoded core audio signal; an analyzer configured for analyzing the decoded core audio signal to provide an analysis result; and a frequency regenerator configured for regenerating spectral portions not comprised in the decoded core audio signal using a spectral portion of the decoded core audio signal, the parametric data, and the analysis result, to obtain a regenerated audio signal, wherein the regenerated audio signal and the decoded core audio signal represent a decoded audio signal, wherein the analyzer is configured for detecting a splitting of a peak portion in the spectral portion of the decoded core audio signal or to locate one or more local spectral minima in the decoded core audio signal, wherein the frequency regenerator is configured to changing a frequency border between the decoded core audio signal and the regenerated signal so that the splitting is reduced or eliminated, or to regenerating the spectral portion, wherein one or more frequency tile borders in the spectral portion of the decoded core audio signal or in the regenerated spectral portion are set at the one or more spectral minima, and wherein one of more of the analyzer, the core decoder, and the frequency regenerator is implemented, at least in part, by one of more hardware elements of the audio decoder.



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagel (2011/0173006).

As per claim 1, Nagel teaches audio decoder for decoding an encoded audio signal comprising an encoded core audio signal and parametric data (Fig. 6A, a coded audio stream 345 is input into a bit stream payload deformatter 350), the audio decoder comprising: 
a core decoder configured for decoding the encoded core audio signal to acquire a decoded core audio signal (Fig. 6A and [0078], a coded audio signal 355 is input into, an AAC core decoder 360, which generates the decoded audio signal 105 in the first frequency band 201); 
a frequency regenerator configured for regenerating spectral portions not comprised in the decoded core audio signal to acquire a preliminary regenerated signal using parameters for a preliminary regeneration (Fig. 6A,B, and [0080], regenerating spectral data, i.e. spectral band replication parameters 132, using additional information not in decoded core signal), and 
an analyzer configured for analyzing the preliminary regenerated signal to detect artifact-creating signal portions, wherein the frequency regenerator further comprises a manipulator configured for performing a further regeneration with parameters being different from the parameters for the preliminary regeneration in order to acquire a regenerated audio signal in which the artifact-creating signal portions are reduced or eliminated, wherein the regenerated audio signal and the decoded core audio signal represent a decoded audio signal (Fig. 6A and [0078]- [0082], wherein said, the additional information 375 is input into a bit stream parser 380, which analyzes the additional information to obtain different sub-information 385 and input them into Huffman decoding and dequantization unit 390 which extracts the control information 112 and the spectral band replication parameters 132. The control information 112 is input into the SBR tool and the spectral band replication parameters 132 are input into the SBR tool 130a as well as into an envelope adjuster 130b to adjust the envelope for the generated patch, the spectral band replication parameters 132, and combining the adjusted signal 135 and the frequency domain audio signal into syntheses QMF-bank to output the PCM samples.  More, paragraph [0035] teaches determining a patching algorithm, which avoids artifacts or at least modifies the artifacts in a way that they do not have a perceptual effect, and [0067], wherein multiple techniques are discussed to reduce perceptual artifacts);
wherein one of more of the analyzer, the core decoder, and the frequency regenerator is implemented, at least in part, by one of more hardware elements of the audio decoder ([0119]).
As per claim 2, method claim 2 and apparatus claim 1 are related as method and apparatus of using same, with each claimed element's function corresponding to the claimed method step. Accordingly, claim 2 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1. 
As per claim 3, Nagel teaches a computer readable medium ([0014], [0015]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABDELALI SERROU/Primary Examiner, Art Unit 2659